--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.12
[ex10-120.jpg]
November 9, 2015


This Letter Agreement is between JSJ Investments, Inc. (the “Investor”) and
HydroCarb Energy Corporation (the “Company”).
 
 
NOW THEREFORE the parties agree as follows:


1.  
The Investor hereby grants the Company the first of three (3) 30 day conversion
moratorium options for the 30 days beginning on the 6 month anniversary of the
$350,000 note purchased on even date herewith.  If the Company decides to
exercise the first conversion moratorium option, it must notify the Investor of
its intent to do so no later than 10 trading days prior to the 6 month
anniversary of the note and wire the sum of $25,000 to the Investor no later
than 5 trading days prior to the 6 month anniversary of the Note.



2.  
Upon timely receipt of the option exercise notice and the timely receipt of the
$25,000, the Investor agrees it shall not convert the $350,000 note for a period
of 30 days commencing on the 6 month anniversary of the $350,000 note and that
the Prepayment Date as defined in Section 1.a of the Note shall be extended for
a period of 30 days commencing on the 6 month anniversary of the $350,000 note.



3.  
The Investor hereby grants the Company the second of three (3) 30 day conversion
moratorium option for the 30 days beginning on the 7 month anniversary of the
$350,000 note purchased on even date herewith.  If the Company decides to
exercise the second conversion moratorium option, it must notify the Investor of
its intent to do so no later than 10 trading days prior to the 7 month
anniversary of the note and wire the sum of $30,000 to the Investor no later
than 5 trading days prior to the 7 month anniversary of the Note.



4.  
Upon timely receipt of the 2nd option exercise notice and the timely receipt of
the $30,000, the Investor agrees it shall not convert the $350,000 note for a
period of 30 days commencing on the 7 month anniversary of the $350,000 note and
that the Prepayment Date as defined in Section 1.a of the Note shall be extended
for a period of 30 days commencing on the 7 month anniversary of the $350,000
note..



5.  
The Investor hereby grants the Company the third of three (3) 30 day conversion
moratorium option for the 30 days beginning on the 8 month anniversary of the
$350,000 note purchased on even date herewith.  If the Company decides to
exercise the third conversion moratorium option, it must notify the Investor of
its intent to do so no later than 10 trading days prior to the 8 month
anniversary of the note and wire the sum of $35,000 to the Investor no later
than 5 trading days prior to the 8 month anniversary of the Note.



6.  
Upon timely receipt of the 3rd option exercise notice and the timely receipt of
the $35,000, the Investor agrees it shall not convert the $350,000 note for a
period of 30 days commencing on the 8 month anniversary of the $350,000 note and
that the Prepayment Date as defined in Section 1.a of the Note shall be extended
for a period of 30 days commencing on the 8 month anniversary of the $350,000
note..



7.  
This letter agreement shall be governed by the laws of the State of Texas. 
Venue shall be had in the federal and state courts of Texas.

 


JSJ Investments, Inc.
HydroCarb Energy Corporation
    /s/ Sameer Hirji                                                /s/ Kent
Patrick Watts                              
Sameer Hirji, President
Kent Patrick Watts, CEO

 
 
 
 

--------------------------------------------------------------------------------

 